Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

  

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as of October 4,
2016 (the “Effective Date”) by and between ICTV Holdings, Inc., a Nevada
corporation (the “Purchaser”), PhotoMedex, Inc., a Nevada corporation (“PHMD”),
Radiancy, Inc. a Delaware corporation (“Radiancy”), PhotoTherapeutics Ltd., a
private limited company limited by shares, incorporated under the laws of
England and Wales (“PHMD UK”), and Radiancy (Israel) Limited, a private
corporation incorporated under the laws of the State of Israel (“Radiancy
Israel” and, together with PHMD, Radiancy, and PHMD UK, the “Sellers” and each,
a “Seller”). Capitalized terms used but not expressly defined in this Agreement
shall have the meanings ascribed to them in the Purchase Agreement (as defined
below).

 

WHEREAS, contemporaneously with the execution of this Agreement, the Sellers,
the Parent and the Purchaser (each a Party” and collectively the “Parties”) are
entering into an Asset Purchase Agreement (the “Purchase Agreement”), pursuant
to which Purchaser is acquiring from the Sellers all of the Transferred Assets;

 

WHEREAS, in order to ensure an orderly transition of the Transferred Assets to
Purchaser and that Purchaser will be able to operate the Business immediately
following the Closing in substantially the same manner as operated by the
Sellers immediately prior to the Closing, the Parties have agreed to enter into
this Agreement, pursuant to which the Sellers and their Subsidiaries
(collectively, the “Provider”) shall make available to Purchaser, certain
services as more specifically set forth herein and on Exhibit A hereto on a
transitional basis, subject to the terms and conditions set forth herein;

 

WHEREAS, pursuant to that certain lease agreement dated as of August 24, 2012,
by and between 30 Ramland Road, LLC (the “Orangeburg Landlord”) and Radiancy
(the “Orangeburg Lease”), a copy of which is attached hereto as Exhibit B,
Radiancy leases from the Orangeburg Landlord certain offices located in Suite
200, 40 Ramland Road South, Orangeburg, NY 10962 (the “NY Offices”), on the
terms and subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain lease agreement dated as of March 25, 2013, by
and between Maestro Properties Limited (1) (the “UK Landlord”) and PHMD UK (the
“UK Lease”), a copy of which is attached hereto as Exhibit C, PHMD UK leases
from the UK Landlord certain offices located in 105/109 Sumatra Road, London,
NW6 1 PL (the “UK Offices”), on the terms and subject to the conditions set
forth therein;

 

WHEREAS, pursuant to that certain lease agreement dated as of September 7, 2008,
by and between the landlord named therein (the “Israel Landlord”) and Radiancy
Israel (the “Israel Lease”), a copy of which is attached hereto as Exhibit D,
Radiancy Israel leases from the UK Landlord certain offices located in 5 Hanagar
Street, 45240 Hod Hasharon Israel (the “Israel Offices”), on the terms and
subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain Fulfillment Services Agreement dated January
1, 2013 by and between Fulfillment Plus, Inc. (“FPI”) and PHMD, a copy of which
is attached hereto as Exhibit E (the “FPI Agreement”), FPI provides inventory
storage and fulfillment services through its facility located at 889 Waverly
Avenue, Holtsville, NY 11742 (the “FPI Warehouse Location”);

 



   

 

 

WHEREAS, pursuant to that certain Master Services Agreement, dated November 1,
2012 and related Statement of Work dated January 7, 2013 by and between Sykes
Global Services Limited (“Sykes”) and PHMD UK, a copy of which is attached
hereto as Exhibit F (the “Sykes Agreement”), Sykes provides inventory storage
and fulfillment services through its facility located at Nether Road,
Galashiels, TD1 3HE, Scotland (the “Sykes Warehouse Location”);

 

WHEREAS, pursuant to that certain Agreement for Warehousing/Fulfillment, dated
June 21, 2010, between Precision Total Fulfillment Inc. (“Precision”) and
Radiancy, a copy of which is attached hereto as Exhibit G (the “Precision
Agreement”), Precision provides inventory storage and fulfillment services
through its facility located at 170 Zenway Blvd, Unit #2, Vaughan, ON L4H 2Y7
(the “Precision Warehouse Location”);

 

WHEREAS, pursuant to that certain Service Agreement, dated May 10, 2010, between
a2b Fulfillment Inc. (“a2b” and, together with FPI, Sykes, and Precision, the
“Warehouse Counterparties”) and Radiancy, a copy of which is attached hereto as
Exhibit H (the “a2b Agreement” and, together with the FPI Agreement, the Sykes
Agreement and the Precision Agreement, the “Warehouse Agreements”), a2b provides
inventory storage and fulfillment services through its facility located at 150
Stewart Parkway, Greensboro, GA 30642 (the “a2b Warehouse Location” and,
together with the FPI Warehouse Location, the Sykes Warehouse Location and the
Precision Warehouse Location, the “Warehouse Locations”); and

 

WHEREAS, for a fixed period of time from and after the date hereof, the Parties
have agreed to the Purchaser’s occupancy and use of a portion of the Premises
and the Warehouse Locations on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.PROVISION OF SERVICES

 

(a)          The Provider, as specified on Exhibit A, shall provide to Purchaser
each of the services listed on Exhibit A (the “Transition Services”), in each
case, for the period of time specified opposite such Transition Service on
Exhibit A, each terminable as provided herein. In addition to the foregoing, the
Provider agrees to respond in good faith to any reasonable request by Purchaser
for access to any additional services that are or were being provided to the
Business as of immediately prior to the Closing by the Sellers and/or their
Subsidiaries and which are not currently contemplated by Exhibit A. Any such
additional services mutually agreed upon by the Parties shall constitute
Transition Services, under this Agreement and shall be subject in all respects
to the provisions of this Agreement as if fully set forth on Exhibit A, as of
the date hereof.

 

(b)          The obligation of the Provider to provide a Transition Service
shall terminate upon the expiration of the period set forth opposite such
Transition Service on Exhibit A; provided, however, that if Purchaser reasonably
requests, and the Provider agrees (such agreement not to be unreasonably
withheld, conditioned or delayed), that the Provider continue to provide any
Transition Service(s) after the expiration of the period set forth opposite such
Transition Service on Exhibit A, as applicable, such Transition Service so
provided by the Provider shall continue to constitute a Transition Service under
this Agreement and shall be subject to the provisions of this Agreement for the
duration of the agreed upon extension period (except as otherwise agreed by the
Parties in writing in connection with the grant of any such extension).

 



   

 

 

(c)          The Sellers agree to continue to assign sufficient resources and
qualified personnel as are reasonably required to provide the Transition
Services in a manner that enables Purchaser to operate the Business in a manner
substantially consistent with the operation thereof by the Sellers and their
Subsidiaries prior to the Closing. Without limiting the generality of the
foregoing, the Sellers will use commercially reasonable efforts to designate the
personnel providing Transition Services prior to the date hereof, but in any
event, the personnel providing Transition Services pursuant to this Agreement
shall have at least comparable skill and experience to the personnel providing
such Transition Service prior to the date hereof. The Provider may not
subcontract to a third party, or otherwise make arrangements for a third party
to provide to Purchaser any of the Transition Services without the prior written
consent of Purchaser. The quantity of Transition Services to be provided under
this Agreement shall be as requested by the Purchaser from time to time.
Notwithstanding anything to the contrary in this Section 1(c), the Provider may
modify from time to time the manner of performing Transition Service(s) to the
extent such Provider is making changes to allow for adherence to the
then-existing policies, practices and methodologies that such Provider uses to
provide similar services and functions, so long as such changes do not adversely
affect the agreed upon level or quality of service for the applicable Transition
Service and provided that the Provider notifies Purchaser of such change in
writing at least 60 days prior such change.

 

(d)          In addition to the services listed in Exhibit A, and as part of the
Transition Services, the Sellers shall continue to maintain the Warehouse
Agreements and shall continue to engage the services of the Warehouse
Counterparties provided thereunder for the benefit of the Business, and shall
manage such contractual relationship – to the extent it relates to the Business,
all on behalf of Purchaser (the “Storage Services”). The Sellers shall provide
the Purchaser with the Storage Services until such time as the Purchaser has
entered into its own contract with the Warehouse Counterparties or has removed
the inventory and raw materials from the applicable Warehouse Locations, but in
no event for a period longer than six (6) months as of the Closing. Sellers
shall at all times comply with the terms of the Warehouse Agreements and shall
not do anything which would cause Sellers’ rights thereunder to terminate or
give rise to a default or a breach thereunder. The form of consent for the
Warehouse Counterparties with respect to the foregoing relationship is attached
hereto as Exhibit I.

 

(e)          In addition to the services listed on Exhibit A, and as part of the
Transition Services, the Sellers hereby grant Purchaser an irrevocable, royalty
free sub-license to the permits, licenses, approvals, authorizations and
consents detailed in Exhibit J (the “Permits”) in order to conduct and operate
the Business (the “Sub-license”). The Sub-license shall expire at such time that
Purchaser has obtained the Permits in its own name but in no event for a period
longer than six (6) months as of the Closing.

 



   

 

 

2.EMPLOYEES; FEES

 

(a)          For such time as any employees of the Provider are providing any
Transition Service(s) under this Agreement, (i) such employees will remain
employees of the Provider and shall not be deemed to be employees of the
Purchaser for any purpose, and (ii) the Provider shall be solely responsible for
the payment and provision of all wages, bonuses and commissions, employee
benefits, including severance and worker’s compensation, and the withholding and
payment of applicable taxes relating to such employment.

 

(b)          Except as provided in Section 2(c), 2(d) and 2(e), no fees or
expenses shall be due or owing by any Party in connection with the receipt or
provision of Transition Services hereunder.

 

(c)          For the services set forth on Exhibit A, the Purchaser shall pay to
the Provider the documented costs and expenses incurred by the Provider in
connection with the provision of those services. The expenses shall be payable
by the Purchaser to the Provider within fifteen (15) days of the Purchaser’s
receipt of an Invoice.

 

(d)          For occupancy in the Premises, the Purchaser shall pay to the
Provider the documented lease costs including monthly rental and any utility
charges incurred under the applicable leases. The lease costs shall be payable
by the Purchaser to the Provider within fifteen (15) days of the Purchaser’s
receipt of an Invoice.

 

(e)          In consideration for the Storage Services, the Purchaser shall
reimburse the Provider for the documented costs and expenses incurred by the
Provider for the continued storage of inventory and raw materials at the
Warehouse Locations, and for the services of the Warehouse Counterparties in
fulfilling and shipping orders for such inventory. The Provider shall provide
the Purchaser with monthly invoices (each, an “Invoice”), which shall set forth
in reasonable detail such costs and expenses for the relevant period accompanied
by supporting documentation evidencing such expenses. The expenses shall be
payable by the Purchaser to the Provider within fifteen (15) days of the
Purchaser’s receipt of an Invoice.

 

(f)          In consideration for the employment related Services in Exhibit A,
the Purchaser shall reimburse Provider for the payroll, employment-related
taxes, benefit costs and out of pocket expenses paid to or on behalf of the
employees of the Business who are then employed by the Purchaser (the
“Continuing Employees”) by the Provider. Such expenses shall be payable by
Purchaser to the Provider at the end of each calendar month and within five (5)
days of the Purchaser’s receipt of a duly issued invoice therefor.

 

3.WARRANTY, LIABILITY AND INDEMNITY

 

(a)          The Sellers jointly and severally covenant that the Transition
Services shall be provided (i) in good faith and in accordance with any
applicable law, (ii) in the manner required by Section 1(c), (iii) subject to
Section 1(c), with at least the same level of care, skill and prudence
historically provided (including as to the nature, quality and service levels)
to the Business and (iv) in any event, with no less than a commercially
reasonable degree of care, skill and prudence.

 



   

 

 

(b)          Purchaser agrees to indemnify and hold harmless the Sellers and
their subsidiaries from and against any damages, loss, cost, or liability
(including legal fees and expenses and the cost of enforcing this indemnity)
arising out of or resulting from (i) a material breach of this Agreement by
Purchaser (ii) a third party claim regarding Purchaser’s performance, purported
performance or nonperformance of this Agreement, or (iii) the gross negligence
or willful misconduct of Purchaser, its employees, or a third party acting on
its behalf in connection with this Agreement .

 

(c)          The Sellers agrees to indemnify and hold harmless the Purchaser
from and against any damages, loss, cost, or liability (including legal fees and
expenses and the cost of enforcing this indemnity) arising out of or resulting
from (i) a material breach of this Agreement by the Sellers or a Provider,
(ii) a third party claim regarding the Sellers’ or a Provider’s performance,
purported performance or nonperformance of this Agreement, (iii) the gross
negligence or willful misconduct of the Sellers, the Providers, their respective
employees, or a third party acting on their behalf in connection with the
provision of Transition Services and/or this Agreement, or (iv) a claim or
demand of any of the employees of the Sellers or the Provider who are providing
(or provided) Transition Service(s) under this Agreement, against the Purchasers
claiming employer-employee relations with the Purchasers.

 

(d)          In no event shall any Party have any liability to any other Party
under any provision of this Agreement for any punitive, incidental or special
damages except to the extent payable to a third party in a claim specified in
Section 3(b)(iii) or Section 3(c)(iii) above.

 

4.FORCE MAJEURE

 

A Provider shall not be responsible for failure or delay in delivery of any
Transition Service, nor shall Purchaser be responsible for failure or delay in
receiving such Transition Service, if caused by an act of God or public enemy,
war, government acts, regulations or orders, fire, flood, embargo, quarantine,
epidemic, labor stoppages or other disruptions or any other event which is
beyond the reasonable control of the defaulting Party. The Party suffering a
force majeure event shall notify the other Party as soon as reasonably
practicable and the Provider shall resume the performance of its obligations as
soon as reasonably practicable after the removal of the cause of the failure or
delay. If any such occurrence prevents a Provider from providing any Transition
Services, such Provider shall cooperate and reasonably assist Purchaser in its
efforts to obtain an alternative source for such service.

 



   

 

 

5.PROPRIETARY INFORMATION AND RIGHTS

 

Each Party acknowledges that the other Party possesses, and will continue to
possess, information that has been created, discovered or developed by such
Party and/or in which property rights have been assigned or otherwise conveyed
to such Party, which information has commercial value and is not in the public
domain. The proprietary information of each Party will be and remain the sole
property of such Party and its assigns (except to the extent transferred
pursuant to the Purchase Agreement). Each Party shall use the same degree of
care that it normally uses to protect its own proprietary information, but no
less than a reasonable degree of care, to prevent the disclosure to third
parties of information that has been identified as proprietary to such Party
from another Party or that should be understood to be proprietary based on the
nature of the information and the manner of its disclosure. No Party shall make
any use of the information of the other Party which has been identified as
proprietary, or that should be understood to be proprietary based on the nature
of the information and the manner of its disclosure, except as contemplated or
required by the terms of this Agreement. Notwithstanding the foregoing, this
Section 5 shall not apply to any information that a Party can demonstrate: was
(a) at the time of disclosure to it, in the public domain through no fault of
such Party; (b) received hereunder after disclosure to it from a third party
without a duty of confidentiality; or (c) independently developed by the
receiving Party - except to the extent transferred pursuant to the Purchase
Agreement. Upon demand of the disclosing Party at any time, or upon expiration
or termination of this Agreement with respect to any Transition Service, the
receiving Party agrees to promptly return or destroy, at the disclosing Party’s
option, any proprietary information of the disclosing Party. If any such
proprietary information cannot feasibly be returned or destroyed, the receiving
Party shall continue to hold such proprietary information in confidence with the
same degree of care that it normally uses to protect its own proprietary
information, but no less than a reasonable degree of care.

 

6.occupancy and use of Sub-Leased Premises and Warehouse Locations

 

(a)          Use and Term. Sellers hereby grant to Purchaser a sub-license to
occupy and use that portion of the Premises which, immediately prior to the
Closing, was occupied or used by or for the Business, together with the right to
use the common areas and facilities as provided under the respective leases for
the Premises (collectively, the “Sub-Leased Premises”), for a period of 6 months
commencing on the Effective Date unless the leases for the Premises are
terminated by the Orangeburg Landlord, the UK Landlord, the Israel Landlord or
the Hong Kong Landlord, as applicable, at an earlier date or, in Purchaser’s
sole discretion, such earlier date specified by Purchaser upon 30 days’ prior
written notice to Sellers (the “Sub-Lease Term”). Subject to the provisions of
this Section 6, Purchaser accepts the Sub-Leased Premises in its “as is”
condition.

 

(b)          Utilities, Services and Maintenance. During the Sub-Lease Term,
Sellers shall use commercially reasonable efforts to cause to be provided to the
Sub-Leased Premises all electricity, water, HVAC, gas, telephone, facsimile,
internet and data connections and service to substantially the same extent that
the foregoing are provided generally to the Premises. Purchaser agrees that it
shall use the Sub-Leased Premises in accordance with all applicable laws, in a
commercially reasonable manner, substantially similar to such Sellers’ use prior
to the date hereof, and shall not perform any alterations or improvements in the
Sub-Leased Premises during the Sub-Lease Term. Purchaser shall be responsible to
keep and maintain the portion of the Sub-Leased Premises occupied by Purchaser
in good condition and repair, ordinary wear and tear excepted.

 

(c)          Access. During the Sub-Lease Term, the employees and officers of
Purchaser shall have substantially equivalent access to the Sub-Leased Premises
as the Sellers’ employees had to the Sub-Leased Premises prior to the Effective
Date, including, without limitation, the right to use (i) access or key cards to
enter the Sub-Leased Premises and (ii) any building amenities serving the
Sub-Leased Premises, in each case, subject to the respective landlord’s building
security procedures and the terms, conditions and restrictions set forth in the
respective lease.

 



   

 

 

(d)          Other Items. All movable partitions, lighting fixtures, special
cabinet work, business fixtures and machinery, communications equipment,
computers and any and all other property installed in the Sub-Leased Premises
not constituting Purchased Assets, and all other furniture, furnishings and
other articles of personal property owned by the Sellers and located in the
Sub-Leased Premises and not constituting Transferred Assets (collectively, the
“Sellers’ Property”) shall be and remain the property of the Sellers and may be
removed by the Sellers at any time during or promptly after the expiration or
termination of the Sub-Lease Term, provided, that the Sellers shall (i) comply
with all requirements of the respective lease with respect to the removal of any
Sellers’ Property, and (ii) be responsible for and repair any damage caused by
the removal of any Sellers’ Property. For the avoidance of doubt, Purchaser may
remove all Transferred Assets from the Sub-Leased Premises.

 

(e)           Sellers’ Obligations. Sellers shall at all times comply with the
terms of the leases for the Premises and shall not do anything which would cause
Sellers’ or Purchaser’s occupancy in any of the Premises to terminate or give
rise to a default or a breach under the respective lease or that would result in
any additional cost or expense to be incurred under the respective lease.

 

(f)          Casualty and Condemnation. In the event of a casualty or
condemnation that renders all or a substantial portion of the Sub-Leased
Premises untenantable or inaccessible, the Sub-Lease Term with respect to the
Sub-Leased Premises shall terminate upon such event and the Parties shall have
no further obligations pursuant to this Section 6.

 

(g)          Assignment, Subletting. Purchaser shall have no right whatsoever to
enter into any license, assignment, sublease, pledge or other occupancy
agreement with respect to the Sub-Leased Premises or to permit any other person
or entity other than Purchaser to occupy the Sub-Leased Premises.

 

7.TERMINATION

 

(a)          This is a master agreement and shall be construed as a separate and
independent agreement for each and every Transition Service provided under this
Agreement. Purchaser may terminate this Agreement with respect to any Transition
Service(s) being provided to it at any time, effective immediately, upon written
notice to the Provider that it no longer requests or requires such Transition
Service(s). For the avoidance of doubt, a Provider may not, at any time,
terminate this Agreement with respect to any Transition Service it is providing
to Purchaser. Any termination of this Agreement with respect to any Transition
Service shall not terminate this Agreement with respect to any other Transition
Service(s) then being provided pursuant to this Agreement. In addition, in the
event that Purchaser materially breaches any provision of Section 6 of this
Agreement and has not cured such breach within 30 days after it receives notice
regarding the breach, Sellers may terminate this Agreement with respect to
Section 6.

 

(b)          The following provisions shall survive any termination or
expiration of this Agreement: Section 3, Section 5, this Section 7, and
Sections 9 through 16.

 



 

 



 

(c)          Following any termination or expiration of this Agreement, each
Party shall use commercially reasonable efforts to cooperate in good faith to
transfer and/or retain all records and take all other actions necessary to
provide the other Parties and their respective successors and assigns with
sufficient information, to make alternative service arrangements with respect to
the services contemplated by this Agreement.

 

8.NO IMPLIED ASSIGNMENTS OR LICENSES

 

Nothing in this Agreement is to be construed as an assignment or grant of any
right, title or interest in any trademark, copyright, design or trade dress,
patent right or other intellectual or industrial property right.

 

9.RELATIONSHIP OF PARTIES

 

The Parties are independent contractors under this Agreement. Except as
expressly set forth herein, no Party has the authority to, and each Party agrees
that it shall not, directly or indirectly contract any obligations of any kind
in the name of or chargeable against another Party without such Party’s prior
written consent.

 

10.ASSIGNMENT; SUCCESSORS AND ASSIGNS

 

The Parties may not assign this Agreement or any of their rights or obligations
under this Agreement without the prior written consent of the other Parties.
This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the
Parties, or their respective successors or permitted assigns, any rights or
remedies under or by reason of this Agreement. Any attempted assignment in
violation of this Section 10 shall be null and void.

 

11.NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by facsimile or electronic mail in portal document format
(i.e., .pdf); provided, that (i) no notice may be sent by facsimile to Purchaser
and (ii) if sent by facsimile or electronic mail such notice must be followed by
a hard copy sent by overnight courier service, or (c) sent by mail, certified or
registered mail with postage prepaid or by a nationally recognized next-day or
overnight delivery service, in each case to the appropriate addresses and
facsimile numbers set forth in the Purchase Agreement (or to such other
addresses and facsimile numbers as a Party may designate by notice to the other
Parties). All such notices, consents, waivers and other communications shall be
deemed to have been given when received (x) if delivered by hand, on the day of
such delivery, if prior to 5:00 p.m., (y) if by mail, certified or registered
mail, next-day or overnight delivery, on the day delivered, and (z) if by
facsimile or electronic mail, on the business day on which received.

 



   

 

 

12.ENTIRE AGREEMENT

 

This Agreement, including the Exhibits hereto, together with the Purchase
Agreement and the exhibits, schedules and appendices thereto, contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters.

 

13.MEDIATION; ARBITRATION AND GOVERNING LAW

 

In the event of a dispute between any of the Parties arising under or relating
in any way whatsoever to this Agreement, the disputing Parties shall attempt to
resolve it through good faith negotiation. If the dispute is not resolved
through such negotiation, then the disputing Parties shall attempt to resolve it
through mediation in the Commonwealth of Pennsylvania, USA, with a neutral,
third-party mediator mutually agreed upon by the disputing Parties. Unless
otherwise agreed by the disputing Parties, the costs of mediation shall be
shared equally. If the dispute is not resolved through mediation, then upon
written demand by one of the disputing Parties it shall be referred to a
mutually agreeable arbitrator. The arbitration process shall be conducted in
accordance with the laws of the United States of America and the Commonwealth of
Pennsylvania, except as modified herein. Venue for the arbitration hearing shall
be the Commonwealth of Pennsylvania, USA. All remedies, legal and equitable,
available in court shall also be available in arbitration. The arbitrator’s
decision shall be final and binding, and judgment may be entered thereon in a
court of competent jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the United States of America and the
Commonwealth of Pennsylvania, without regard to conflict of law principles
thereof. In any dispute arising out of or relating in way whatsoever to this
Agreement, including arbitration, the substantially prevailing Party shall be
entitled to recover its costs and attorney fees from the other disputing
Parties.

 

14.AMENDMENT; WAIVER

 

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Sellers and Purchaser, or in the case of a waiver, by the Party against whom
the waiver is to be effective. No failure or delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

15.further assurances

 

Each Party agrees (a) to furnish upon request to the other Parties such further
information, (b) to execute and deliver to the other Parties such other
documents, and (c) to do such other acts and things, all as the other Parties
may reasonably request for the purpose of carrying out the provisions and
purposes of this Agreement.

 

16.COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement

 

   

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

  PHOTOMEDEX, INC., a Nevada corporation         By: /s/ Dennis McGrath   Name:
Dennis McGrath   Title: President       RADIANCY, INC., a Delaware corporation  
      By: /s/ Dennis McGrath   Name: Dennis McGrath   Title: President      
PHOTOTHERAPEUTICS LTD., a UK private limited company         By: /s/ Yoav
Ben-Dror   Name: Yoav Ben-Dror   Title: Director       RADIANCY (ISRAEL)
LIMITED, an Israeli private corporation         By: /s/ Yoav Ben-Dror   Name:
Yoav Ben-Dror   Title: Director       ICTV HOLDINGS, INC., a Nevada corporation
        By: /s/ Richard Ransom   Name: Richard Ransom   Title: President

 

[Signature Page to Transition Services Agreement]

 

   

 

 

EXHIBIT A

 

TRANSITION SERVICES

 

TRANSITION SERVICE   PROVIDER   TERM           Marketing / Consulting*   PHMD;
Radiancy; P-Tech   Effective Date – Ninety days after effective date          
Credit Card Processing and Cash Management Services*   PHMD; Radiancy; P-Tech  
Effective Date – Ninety days after effective date           Sales Tax
Consulting*   PHMD; Radiancy; P-Tech   Effective Date – Ninety days after
effective date           Regulatory / FDA  Services to include without
limitation Purchaser being appointed Sellers’ international distributor /
distributor of record for purposes of the ISO and CE markings specifically
listed in Section xx of the Disclosure Letter*   PHMD; Radiancy; P-Tech  
Effective Date – Ninety days after effective date           Purchaser permitted
to keep Continuing Employees on Sellers’ cell phone plan with full out-of-pocket
cost and expense reimbursement to Sellers in accordance with Section 2(f)  
PHMD; Radiancy; P-Tech   Effective Date – Ninety days after effective date      
    Continuation of right to use PHMD gas credit cards being used by Continuing
Employees in the sales force and field service teams with full out-of-pocket
cost and expense reimbursement to PHMD in accordance with Section 2(f)   PHMD;
Radiancy; P-Tech   Effective Date – Ninety days after effective date          
Continuation of right to use Corporate Credit cards being used by Continuing
Employees with full out-of-pocket cost and expense reimbursement to Sellers in
accordance with Section 2(f)   PHMD; Radiancy; P-Tech   Effective Date – Ninety
days after effective date

 

   

 

  

TRANSITION SERVICE   PROVIDER   TERM           Purchaser to be permitted to use
Sellers’ UPS accounts with full out-of-pocket cost and expense reimbursement to
Sellers in accordance with Section 2(e)   PHMD; Radiancy; P-Tech   As of
Effective Date the Warehouse Counterparties will direct bill Purchaser for
shipments which are made on a Warehouse Counterparty’s UPS accounts          
Continuation of Continuing Employees on Sellers’ payroll with full out-of-pocket
cost and expense reimbursement to Sellers in accordance with Section 2(f)  
PHMD; Radiancy; P-Tech   Effective Date – Twenty days after effective date      
    Continuation of Continuing Employee’s participation in Sellers’ 401(k) plan
and health and welfare plans with full out-of-pocket cost and expense
reimbursement to PHMD in accordance with Section 2(f)   PHMD; RADIANCY  
Effective Date – Twenty days after effective date           Sellers to forward
to Purchaser all e-mail correspondence received by Sellers related to the
Business and maintain e-mail address which are used in, or otherwise necessary
for, the operation of the Business   PHMD; Radiancy; P-Tech   A period of one
year after the Effective Date           Continuation of services provided under
Consumer Business Vendor Contracts   PHMD; Radiancy; P-Tech   Effective Date –
Ninety days after effective date

 

To the extent that any Transition Services marked with an asterisk in Exhibit A
are not specifically delineated and only the specific function is listed, the
underlying Transition Services shall be such services as the Parties shall from
time to time agree.

 



   

